DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 25 May 2022 has been acknowledged. 
Claims 1, 8 and 15 have been amended. 
Claims 11 and 18 has been cancelled. 
Claims 21 – 22 are newly presented. 
Currently, claims 1 – 10, 12 – 17 and 19 – 22 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 8 – 10, 12, 15 -  17, 19 and 21 – 22  are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (Hereinafter Kulkarni) (US 2020/0255027).

As per claim 1, Kulkarni teaches elements of: 
mapping historical information about behaviors of objects at a location in a probability layer of a map, wherein the probability layer indicates probabilities that an object may deviate from legal maneuvers (See at least paragraph 9; the turn probabilities may be calculated offline, for example at a server, which performs a statistical evaluation of available trajectory data. In other words, the turn probabilities may be calculated by analyzing the number of vehicles which have taken a certain turn from one lane to another compared to the total amount of vehicles and/or turns taken. This evaluation may be performed, for example, by using historical data recorded within a specified period of time. On average, a larger amount of historical trajectories will provide more accurate turn probabilities. For each of a plurality of lanes, turn probabilities may be provided for each possible turn, wherein a turn can include for example a left turn, a right turn, or a straight continuation. The sum of the turn probabilities for each lane should be equal to one); 
performing a statistical analysis of the historical information applied to an object proximate to an autonomous vehicle at the location to determine a statistical probability of the object performing an illegal maneuver (See at least paragraph 14 – 15 and 17; According to an aspect, the method may comprise a step of calculating combined turn probabilities for each road participant as a function of the first and second turn probabilities. This way, both the first turn probabilities based on the trajectories and the second turn probabilities based on the position and/or heading information may be combined. The accuracy of the combined turn probability may be significantly higher than that of only the first or second turn probabilities. Therefore, an improved prediction of the behavior of other road participants can be obtained. Furthermore, by combining first and second turn probabilities, statistical information describing the behavior of many road participants can be combined with situational information of a current traffic situation. According to an aspect, the trajectory of the ego vehicle may be planned in accordance with the combined turn probabilities. Since the combined turn probabilities are more accurate, the trajectory of the ego vehicle can be planned with an improved certainty which can result in a safer and more comfortable journey in an autonomous vehicle, in particular within areas having a high density of intersections, such as urban environments. Moreover, by taking into account combined turn probabilities, the ego vehicle can react to a current state of traffic while at the same time planning the trajectory based on historical traffic data. According to another aspect, the map data may include traffic rule data. Traffic rule data describes which turns are allowed and which turns are not allowed according to traffic rules. Furthermore, the traffic rules may even be time dependent. Moreover, even though traffic rules prohibit a certain turn, the associated turn probability may not be equal to zero. However, the likelihood of a road participant taking an illegal turn may be expected to be lower than the road participant taking a legal turn. Thus, by taking into account traffic rule data, the prediction accuracy may be increased. Furthermore, according to yet another aspect, traffic rules may be detected for example by identifying traffic signs using sensors of the ego vehicle. Moreover, a current traffic light phase may be detected and taken into account when calculating turn probabilities.); and 
affecting a behavior of the autonomous vehicle based on the prediction (See at least paragraph 14 – 15 and 17).
Kulkarni does not explicitly teach bolded elements of:
based on the statistical analysis, determining a prediction of the object performing the illegal maneuver.
However, Kulkarni does teach turn probability considering the traffic rules which includes probability of illegal turns made (See at least paragraph 17).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention was made to utilize determining turn probability of autonomous vehicles at an intersection of Kulkarni, to include probability of illegal turns probability and history at an intersection of Kulkarni in order to increase prediction accuracy (Paragraph 17). 

As per claim 2, Kulkarni teaches elements of: 
 capturing the historical information about the behaviors of objects at the location and a condition in which the behaviors of objects occur (See at least paragraph 13; second turn probabilities may be calculated for each road participant at the intersection and/or within a specified radius around the ego vehicle as a function of the detected position and/or heading. For example, when a vehicle approaches a four-way intersection (i.e. crossroads where two two-way roads intersect) with the possibility of taking a left turn or a right turn or to continue straight ahead, each of the three possibilities may be assigned with an equal turn probability of one third. Once the vehicle enters the intersection and changes its heading toward the right, the probability for a right turn increases significantly. On the other hand, for taking a left turn the vehicle has to enter the intersection before starting to turn left (in the case of right-hand traffic). Thus, as a function of the position, the turn probabilities of the vehicle either taking a left turn or continuing straight ahead both significantly increase, while the turn probability for a right turn significantly decreases. On the other hand, when driving on a highway, the probability for a road participant to take an exit (i.e. to turn right) is relatively low, if this road participant is not driving along the right lane (in the case of right-hand traffic). Thus, by detecting positions and headings of other road participants, second turn probabilities can be calculated which describe a current situation more accurately than the first turn probabilities based on historic traffic data); and 
generating one or more models of object behavior at the location based on the captured historical information, wherein the one or more models provide conditional predictions based on the condition (See at least abstract and paragraph 15).   

As per claim 3, Kulkarni teaches elements of: 
wherein mapping the historical information includes an index of observed object paths within an area, and wherein the statistical analysis of the historical information determines a prediction of a path of the object based on the index of observed object paths (See at least paragraph 13. The Examiner construes that index is part of statistics as supported by Wikipedia. https://en.wikipedia.org/wiki/Index_(statistics)#:~:text=In%20statistics%20and%20research%20design,summarize%20and%20rank%20specific%20observations.).  

As per claim 4, Kulkarni teaches elements of: 
Docket. No.: 102397-628600_P100224US01tracking objects making a turn from an origination lane to a destination lane (See at least paragraph 13); and 
determining a statistical probability based on the statistical analysis of a subsequent object making the turn from the origination lane to the destination lane, wherein the turn is an illegal turn (See at least paragraph 17 with same modification rationale as claim 1).

As per claim 5, Kulkarni teaches elements of: 
wherein a relationship between a behavior and a specific location is generated based on one or more heuristics (See at least paragraph 8 – 9).  

As per claim 21, Kulkarni teaches elements of: 
wherein the autonomous vehicle further utilizes a semantic map layer that defines legal and illegal maneuvers for the autonomous vehicle, and wherein the illegal maneuver is one of the illegal maneuvers defined by the semantic map layer (See at least paragraph 10 and 17; The step of calculating first turn probabilities may be carried out at a server for all intersections in a specified range of a map. The first turn probabilities may then be stored as a layer of information comprised in the map which may be stored at the ego vehicle. Thus, first turn probabilities for each intersection may be provided to the ego vehicle. The ego vehicle can be configured to request first turn probabilities for all intersections along a planned trajectory from the server. The step of calculating first turn probabilities may be carried out at a server for all intersections in a specified range of a map. The first turn probabilities may then be stored as a layer of information comprised in the map which may be stored at the ego vehicle. Thus, first turn probabilities for each intersection may be provided to the ego vehicle. The ego vehicle can be configured to request first turn probabilities for all intersections along a planned trajectory from the server. the map data may include traffic rule data. Traffic rule data describes which turns are allowed and which turns are not allowed according to traffic rules. Furthermore, the traffic rules may even be time dependent. Moreover, even though traffic rules prohibit a certain turn, the associated turn probability may not be equal to zero. However, the likelihood of a road participant taking an illegal turn may be expected to be lower than the road participant taking a legal turn. Thus, by taking into account traffic rule data, the prediction accuracy may be increased. Furthermore, according to yet another aspect, traffic rules may be detected for example by identifying traffic signs using sensors of the ego vehicle. Moreover, a current traffic light phase may be detected and taken into account when calculating turn probabilities.).  

As per claim 22, Kulkarni teaches elements of: 
wherein the probability layer includes a table identifying paths the object can take by indicating a relationship between originating positions and destination positions (See at least paragraph 47).

	Claims 8 – 10, 12, 15 – 17 and 19 have same or substantially similar limitations of claims 1 – 5. Therefore, claims 8 – 10, 12, 15 – 17 and 19 are rejected under same rationales as ones in claims 1 – 5.
	
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Nepomuceno et al. (Hereinafter Nepomuceno) (US 10872379).

As per claim 6, Kulkarni teaches all the claimed elements of the invention but does not explicitly teach element of: 
wherein the heuristics is a machine learned model that dynamically extracts the relationship that has not been manually identified.  
Nepomuceno teaches element of:
wherein the heuristics is a machine learned model that dynamically extracts the relationship that has not been manually identified (See at least column 24 line 41 – 51, 63 – column 25 line 9).
Kulkarni and Nepomuceno are in analogous arts of taking historical data to predict other vehicle’s maneuver and adjust host autonomous vehicle’s path accordingly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the heuristics is a machine learned model that dynamically extracts the relationship that has not been manually identified as taught by Nepomuceno in the system of Kulkarni, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 20 have same or substantially similar limitations of claim 6. Therefore, claims 13 and 20 are rejected under same rationales as ones in claim 6.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Ferreira et al. (Hereinafter Ferreira) (US 2020/0284883).

As per claim 7, Kulkarni teaches capturing the behavior of the object via a sensor on the autonomous vehicle as the autonomous vehicle navigates (See at least paragraph 3); and
determining a type of object based on the sensor (see at least paragraph 17 – 18).
Kulkarni, however, does not explicitly teach element of:
based on the type of object, adjusting a quality of data collection by the autonomous vehicle such that a first type of object raises the quality of data collection and a second type of object lowers the quality of data collection. 
Ferreira teaches element of:
based on the type of object, adjusting a quality of data collection by the autonomous vehicle such that a first type of object raises the quality of data collection and a second type of object lowers the quality of data collection (See at least paragraph 399, 1236, 1378 1549 and 2249).
 Kulkarni and Ferreira are in analogous arts of taking historical data to predict other vehicle’s maneuver and adjust host autonomous vehicle’s path accordingly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include based on the type of object, adjusting a quality of data collection by the autonomous vehicle such that a first type of object raises the quality of data collection and a second type of object lowers the quality of data collection as taught by Ferreira in the system of Kulkarni, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 14 has same or substantially similar limitations of claim 7. Therefore, claim 14 is rejected under same rationales as ones in claim 7.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 10, 12 – 17 and 19 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662